DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-13, 15-16, 18-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor renders obvious each claim limitation including wherein the tire does not include lug grooves except lug grooves to the inner side and wherein sipes are not formed in the at least three circumferential land portions in combination with the remaining structure as claimed in the claim (e.g., see Fig 2). In particular the requirement of the “circumferential narrow grooves being formed extending in the shoulder land portions on both sides in the tire circumferential direction, the circumferential narrow grooves having a groove width of from 1.6 to 5 mm and a groove depth of from 4 mm to 8 mm” distinguishes over the cited prior art. 
See Examiner annotated copy of instant Fig 2, shown below:

    PNG
    media_image1.png
    800
    954
    media_image1.png
    Greyscale

The closest prior art is found by the combination of 
1. Takahashi (DE102013005994A1) 
2. Mita (US 20100212792 A1) 
3. Mathonet (US 20120298269 A1) 
4. Ohki (US 20090114324 A1).
The combination is explained briefly and graphically below. The interested reader should refer to the prior office action for additional details. 



    PNG
    media_image2.png
    579
    1275
    media_image2.png
    Greyscale

Combination of 1 and 2 lacks (B) shoulder sipes, (C) size of narrow groove

    PNG
    media_image3.png
    546
    1179
    media_image3.png
    Greyscale

Combination of 1 and 2 lacks (C) claimed width of narrow groove

    PNG
    media_image4.png
    563
    1198
    media_image4.png
    Greyscale


	Takahashi (DE102013005994A1) requires the narrow groove to be “small enough for the opposing wall surfaces of the sipe to contact each other when a load is applied to the tire,” [0033]. This is shown in Fig 4 at element 40).

    PNG
    media_image5.png
    401
    902
    media_image5.png
    Greyscale

While Takahashi does not limit the size of the narrow groove to exclude the dimensions taught by Ohki, The Office agrees with the arguments presented by Appellant that expanding the narrow groove to improve water expulsion as suggested by Ohki would not be obvious to a person of skill in the art because this would prevent the groove from closing as required by Takahashi (see Appeal Brief of record on 01/15/2021 at Pg. 16-17). 
The rejection is withdrawn and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744